DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 March 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 7 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Claim 7 recites the limitation “wherein said material of the washer is … a PTC element, or a combination thereof”. The filed specification does not provide enough support for the washer being made of a PTC element or a combination of a metal and a PTC element. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kozuki et al (US 2007/0009785 A1) in view of Iwai et al (US 2018/0082769 A1). Hereinafter referred to as Kozuki and Iwai, respectively.
Regarding claim 1, Kozuki discloses a cylindrical battery (“cylindrical lithium ion rechargeable battery” [0027]) comprising: an electrode body in which a positive electrode plate and a negative electrode plate with a separator between the electrodes are wound (“cylindrical electrode plate unit 4 that consists of a positive electrode 1 and a negative electrode 2 wound around with a 25um thick separator 3 interposed therebetween” [0027]); an electrolyte (“non-aqueous liquid electrolyte” [0027]); a bottomed cylindrical exterior (“metallic case 7 with a bottom” [0027]) can that houses the electrode body ([0030]) and the electrolyte (“Non-aqueous liquid electrolyte is poured into the metallic case 7” [0027]); and an opening sealing body (“open end edge of the case 7 is crimped to provide a seal” [0027]),
wherein the opening sealing body includes a terminal cap (“13” Fig. 8, “metallic cap” [0032]), a valve disc (“12” Fig. 8, “safety vent” [0032]) included in a current cut-off mechanism ([0034] “deformation of the metallic safety vent 12”), and a washer having an opening at a center (“14” Fig. 8 and 9, “spacer” [0032], which is known in the art to be used “as a substitute for the PTC element.” [0007]), interposed between the terminal cap and the valve disc (Fig. 8 where 14 is interposed between 13 and 12),
the washer has a first surface, and a second surface facing the valve disc and opposite the first surface in a thickness direction of the washer (as indicated in copy of Fig. 8 below),

    PNG
    media_image1.png
    453
    920
    media_image1.png
    Greyscale

the second surface includes a second recessed section formed in an annular shape along an entire surrounding of the opening, and a second planar section disposed in a surrounding of the second recessed section (as indicated in the copy of Fig. 8 above, and Fig. 9 shows that spacer 14 is of an annular, or ring-like, shape where the second recessed section is disposed on),
a boundary line between the second recessed section and the second planar section on the second surface (as indicated in copy of Fig. 9 below), and

    PNG
    media_image2.png
    763
    919
    media_image2.png
    Greyscale

a gap is present between the second recessed section and the valve disc (copy of Fig. 8 above where a gap exists underneath the second recessed sections and above the valve disc as the valve disc has a central portion that declines).
Kozuki does not disclose the first surface includes a first recessed section formed in an annular shape along an entire surrounding of the opening, and a first planar section disposed in a surrounding of the first recessed section,
	a boundary line between the first recessed section and the first planar section on the first surface and a boundary line between the second recessed section and the planar section on the second surface overlap each other in the thickness direction of the washer, and
the boundary lines are circular.
	However, Iwai discloses a washer having an opening at a center (11a Fig. 7 or 11b Fig. 11, “protective element … with an opening passing through in the thickness direction” [0058]) that is disposed beneath a terminal cap (42 Fig. 11, “terminal” [0075]), has a first surface that faces the terminal cap (comprising of the exposed top surface of 6, also referred to as 12, and the top surfaces of 8 that protrude from PTC element 6 in Fig. 5, “PTC element 6 has an exposed portion 12“ and “first electrode 8” [0035]) and a second surface opposite of the first surface (comprising of the exposed bottom surface of 6, also referred to as “portion 16 opposite the exposed portion 12” [0052], and the bottom surfaces of 10, “second electrode” [0035] that protrude from PTC element 6 in Fig. 5) and includes a second recessed section formed in an annular shape along an entire surrounding of the opening (12 Fig. 7, which can either be a top or bottom perspective of the protective element 11a because the structure of the first and second surfaces shown in Fig. 5 are identical and symmetric) and a second planar section disposed in a surrounding of the second recessed section (10, “second electrode” [0035], in Fig. 5). Iwai teaches the first surface includes a first recessed section formed in an annular shape along an entire surrounding of the opening (12 Fig. 7, which can either be a top or bottom perspective of the protective element 11a because the structure of the first and second surfaces shown in Fig. 5 are identical and symmetric), and a first planar section disposed in a surrounding of the first recessed section (8 Fig. 7),
	a boundary line between the first recessed section and the first planar section on the first surface (the vertical surface of first electrode 8 in Fig. 5 that is adjacent to exposed portion 12) and a boundary line between the second recessed section and the planar section on the second surface (the vertical surface of second electrode 10 in Fig. 5 that is adjacent to exposed portion 16) overlap each other in the thickness direction of the washer (Fig. 5), and
the boundary lines are circular (Fig. 7 where the boundary line between 12 and 8 is circular).
Iwai further teaches that arranging the recessed sections to oppose each other in the first and second surfaces prevents a flow of current from either of the first or second planar sections to the recessed section ([0052]) that is subject to an increase of pressure, which decreases the rated voltage and circuit-breaking responsiveness during operation when incorporated into an electronic or electrical device without impairing its intended function ([0005]-[0007[) 
	Therefore, it would have been obvious for a person having ordinary skill in the art to modify the structure of the washer of Kozuki in view of Iwai wherein the washer has a first surface that includes a first recessed section formed in an annular shape along an entire surrounding of the opening and a first planar section disposed in a surrounding of the first recessed section, a boundary line between the first recessed section and the first planar section on the first surface, a boundary line between the second recessed section and the planar section on the second surface overlap each other in the thickness direction of the washer, and wherein the boundary lines are circular in order to achieve a washer that can be incorporated into the cylindrical battery of Kozuki of desired rated voltage and circuit-breaking responsiveness during operation by preventing current flow from either of the first or second planar sections to the recessed section of the washer.
Regarding claim 2, Modified Kozuki discloses all of the limitations for the cylindrical battery as set forth in claim 1 above, and wherein the boundary lines are circular (implied by “aperture diameter” Kozuki [0039])
Regarding claim 3, Modified Kozuki discloses all of the limitations for the cylindrical battery as set forth in claim 1 or claim 2, and wherein a step is formed in the boundary lines (shown in the thickness perspective of washer “14” in Kozuki Fig. 8 and Fig. 9).
Regarding claim 4, Modified Kozuki discloses all of the limitations for the cylindrical battery as set forth in claim 3, and wherein a thickness of each of the first recessed section and the second recessed section is constant (Fig. 5 where the thickness of each recessed section corresponds to the thickness of the first and second electrodes 8 and 10, which are shown to be of a constant thickness).
Regarding claim 6, Modified Kozuki discloses all of the limitations for the cylindrical battery as set forth in claim 1 above, and 
wherein an entirety of the washer, including the first recessed section, the first planar section, the second recessed section, and the second planar section, is integrally formed of a single piece of material (Kozuki “spacer 14 made of stainless steel” [0032], “were produced by press-forming from 0.3 mm thick stainless steel sheet” [0039], and Fig. 9 shows the integral piece of stainless steel that the washer is made of).
Regarding claim 7, Modified Kozuki discloses all of the limitations for the cylindrical battery as set forth in claim 6 above, and
wherein said material of the washer is a metal material, a PTC element, or a combination thereof (Kozuki “stainless steel” [0032]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kozuki (US 2007/0009785 A1) in view of Iwai (US 20180082769 A1)as applied to claim 1 or claim 2 above, and further in view of Yu (CN 202659694 U). Hereinafter referred to Modified Kozuki further in view of Yu.
Regarding claim 5, Modified Kozuki discloses all of the limitations for the cylindrical battery as set forth in claim 1 or claim 2 above, but does not disclose wherein each of the first recessed section and the second recessed section has an inclined portion with a thickness which is reduced from the boundary lines toward the opening.
However, Yu discloses a washer having an opening at its center (“1” Fig. 2), a recessed section formed in surroundings of the opening (comprising of “4” and “5” Fig. 2, “inner beveled surface” and “inner side surface of the washer” [0015]), a planar section disposed in surroundings of the recessed section (“3” Fig. 2, “upper plane” [0015]), and boundary lines between the recessed section and the planar section (line in between “3” and “4” Fig. 1). Yu teaches wherein the recessed section has an inclined portion with a thickness which is reduced from the boundary lines toward the opening (Fig. 2 where the thickness of the washer decreases from 3 to 4), and that this structure is capable of dispersing internal and external stress ([0007]) acting upon the washer and prolongs its service life ([0016]).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the washer of Modified Kozuki such that each of the first recessed section and the second recessed section has an inclined portion with a thickness which is reduced from the boundary lines toward the opening in view of Yu, in order to obtain a structure for the washer that is capable of even distribution of the internal and external stress of the washer and prolongs the service life of the washer.

Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on the same grounds of rejection applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721